On Petition for Rehearing.
Mr. Chief Justice Moore
delivered the opinion.
5. It is contended in a petition for rehearing that the transcript of the cause shows that the court took no evidence upon the matters involved therein, and that the appellants were not given an opportunity to introduce any testimony in support of their claims. There is no testimony in the record, and a reexamination of the transcript fails to show that any testimony was offered. If the appellants were not allowed to prove their claims, they should have called witnesses, and stated to the court the testimony which it was expected would be elicited from them (Kelley v. Highfield, 15 Or. 277, 14 Pac. 744), and upon a refusal to receive such testimony take an exception. *403The transcript failing to show that the appellants pursued this course, the petition for rehearing in denied.
Rehearing Denied.